Ellsworth, J.
These parties selected and appointed certain gentlemen to adjust and settle their differences as a board of arbitration, agreeing that they would not employ counsel, but would present their books and papers, and would call no witnesses besides themselves. Through inadvertence, these provisions were not inserted in the submission, but that they were settled and existed was fully admitted before the arbitrators; and it was formally stated to them, at the commencement of the trial, to be the rule by which the parties and arbitrators were to be governed. The trial proceeded accordingly into the second day, and until the arbitrators had finished one important branch of the inquiry, when the plaintiff, without previous notice or complaint, offered a third person to testify to some point which he claimed to be material to his case. The defendant objected to this evidence, and the objection was sustained; and the trial proceeded without the testimony until the hearing was completed and the award was made and published. The plaintiff now asks that the award may be set aside, and declared void, on account of this determination of the arbitrators ; not because of any fraud or corruption or mistake, for it is found that there was none, but for the supposed error in law of the arbitrators.
We suppose there may be cases where mistakes or fraud in the arbitrators would render it proper for the court to set aside an award and grant relief, but the present award is not of that character at all. Indeed, we think the arbitrators conducted with entire propriety and fairness in their decision. They held that the party should abide by his agreement, formally avowed in their presence before the trial began, which” agreement was to govern the parties and the arbitrators on the trial. Besides, it was the rule observed during a material part of the trial, and how could it be after that abandoned, without notice and mutual consent of the parties ? As in any other court the parties would here be held to abide by their own agreements made, or agreed to have been made,' in the presence of the court, in order to govern all parties in the trial; and were it otherwise, this question itself might be held to come within the range and action of *71the arbitrators as the final and exclusive court selected by the parties. Had any unforeseen event happened, or had there been any fraud or concealment on the part of the defendant, which threatened to defeat such a fair and impartial trial, as is of course implied in the agreement to go on with the testimony of the parties only, this should have been stated and made to appear at the time. If the arbitrators, finding this to be so, would, notwithstanding, rigidly enforce the rule aforesaid, perhaps the pla-intiff might then have revoked the submission. We will not say what a court of equity might or might not do, to afford the injured party relief in a given case. But this is not that case at all. He did not revoke, nor ask to have the trial stopped or even temporarily suspended, but went on and took his chance for an award in his favor. His bill for relief is more like a writ of error, asking the court to review a supposed error of law of the arbitrators, than an application for a new trial for an illegal or unjust verdict or judgment. In the latter ease, it would be necessary for the person applying for a new trial to state, in detail, the new evidence as well as the old, that its materiality and importance might be seen.
We advise that the bill be dismissed.
In this opinion the other judges, Storks and Hinman, concurred.
Bill dismissed.